Title: To Thomas Jefferson from Honoré Julien, 14 January 1825
From: Julien, Honoré
To: Jefferson, Thomas


 Dr Sir
Washington
January 14th 1825
I take the pleasure of writing You these few lines to inquire of the state of your health which I hope is perfect & to wish you & your family a good & happy New Year great prosperity with a long & happy life. I thought I would take the pleasure of sending you a few pair of canvass backs but seeing no opportunity offered I fear that they would miss getting safe if I should send them by the mail & therefore I ask your advice on that subjectGive our best compliments & respects to Mr & Mrs Randolph & family  My wife & children present you their best respects &I remain Your humble & obedient servantHonoré Jullien